Citation Nr: 0923473	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  03-34 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a Eustachian tube 
dysfunction of the left ear.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
August 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2001 and February 2003 rating 
decisions of the Togus, Maine Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Veteran testified at an RO hearing in September 2003.  A 
transcript of that hearing has been associated with the 
claims file.  his case was previously remanded by the Board 
in May 2006 for further development.

In the October 2001 rating decision on appeal, the RO denied 
the Veteran's claim for service connection for a Eustachian 
tube dysfunction of the left ear as no new and material 
evidence had been received.  Regardless of the RO's decision, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The Board observes that by rating actions, dated in December 
2000 and May 2002, the RO determined that new and material 
evidence had not been submitted to reopen a claim for a 
nervous disorder and denied service connection for post- 
traumatic stress disorder (PTSD), respectively.  The Veteran 
has not timely appealed either determination to the Board.  
Therefore, in this decision, reference to an acquired 
psychiatric disorder does not include a nervous disorder or 
PTSD.

The issue of service connection for a Eustachian tube 
dysfunction of the left ear is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 1981 RO rating decision which denied the 
Veteran's claim, finding there was no evidence that the 
Veteran's Eustachian tube dysfunction of the left ear was 
aggravated by his active service, was not appealed and is 
final.

2.  The evidence added to the record since the September 1981 
RO decision contributes to a more complete picture of the 
Veteran's claim, and is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for Eustachian tube dysfunction of the 
left ear.

3.  The objective evidence of record demonstrates that an 
acquired psychiatric disorder, to include anxiety and 
depression is causally related to his active service.


CONCLUSIONS OF LAW

1.  The RO's decision of September 1981, which denied service 
connection Eustachian tube dysfunction of the left ear, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. 
§ 3.104(a) (2008).

2.  New and material evidence having been received, the claim 
for service connection for Eustachian tube dysfunction of the 
left ear, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001). 

3.  An acquired psychiatric disorder, to include anxiety and 
depression, was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

A September 1981 RO decision denied service connection for a 
Eustachian tube dysfunction of the left ear, finding that 
there was no evidence that the Veteran's Eustachian tube 
dysfunction of the left ear was aggravated by his active 
service.  The Veteran did not appeal and the September 1981 
RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a) (2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
Veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis

The evidence of record at the time of the September 1981 RO 
decision included service treatment records, VA outpatient 
treatment reports and VA examinations.  Service treatment 
reports reflect that upon entry into service the Veteran 
reported having a prior mastoidectomy in the left ear, in 
January 1979 he reported having ear infections from 1963 to 
1969 and upon separation from service he reported ear, nose 
and throat trouble.  During his active service he was also 
treated on several occasions for problems with the left ear 
including earaches, upper respiratory infections with 
Eustachian involvement, left ear plugged, fullness in both 
ears, bilaterally retracted tympanic membranes and Eustachian 
tube dysfunction.  A January 1980 VA examination report noted 
a history of ear problems and provided a provisional 
diagnoses questioning an atypical abscess in the left ear, 
maxillary sinusitis and draining of the left ear.  Allergies 
and hearing loss were also diagnosed without question.  A 
March 1981 VA examination noted the Veteran had numerous 
complaints relating to the ears and the impression noted that 
no etiologic reason was found for any of the Veteran's 
complaints as the examination was within normal limits.  
Finally, VA outpatient treatment reports from June 1981 and 
July 1981 reflect that the Veteran complained that his left 
ear was blocked on and off for the past three years with pain 
at the back of the ear and he was diagnosed with a Eustachian 
tube dysfunction.

The new evidence of record submitted after the September 1981 
RO decision includes additional copies of service treatment 
records, service personnel records, Social Security 
Administration (SSA) records, private medical records, VA 
outpatient treatment reports, VA examinations, lay statements 
from family and friends and statements and testimony from the 
Veteran and his representative.  The additional service 
treatment records reflect the same findings noted above that 
the Veteran reported a preexisting left ear mastoidectomy and 
ear infections prior to his active service, he reported ear, 
nose and throat trouble upon separation from service, was 
treated for several left ear problems in service including 
earaches, upper respiratory infections with Eustachian 
involvement, left ear plugged, fullness in both ears, 
tympanic membranes retracted bilaterally and Eustachian tube 
dysfunction.  

Service personnel records and SSA records are absent of any 
findings related to the Veteran's left ear and deal mainly 
with his mental conditions.  

Private medical records from June 1985 to June 2006 and VA 
outpatient treatment reports from August 1980 and from 
February 1999 to October 2003 reflect the Veteran was 
variously treated for and diagnosed with complaints of 
feeling of plugging in his ears for the past 12 years, left 
Eustachian tube dysfunction (also characterized as chronic), 
probable Eustachian tube dysfunction with ceruminosis left 
EAC status post mastoidectomy left-sided as a child, 
Eustachian tube fullness, left ear off balance, status post 
mastoid surgery left as a child, tinnitus, asymmetrical 
hearing loss and a slight disequilibrium.  A private medical 
opinion from January 2003 indicated that it was more likely 
than not that the Veteran's ear complaints in the left ear 
were related to several causes including allergic rhinitis 
leading to Eustachian tube dysfunction, among other problems.  
A May 2003 private medical report indicated that as the 
Veteran's rhinitis and sinusitis developed while in the 
military, it was as likely as not that rhinitis and sinusitis 
symptoms developed because the Veteran was in the military 
and were exacerbated by the military.

VA examinations from May 1990, March 1998 and November 2000 
all reflect no findings of a Eustachian tube dysfunction and 
no left ear problem was diagnosed.  

A lay statement from the Veteran's friend reported that the 
Veteran did not have problems with his ear prior to 1978, 
after which he has had continual ear problems.  Lay 
statements from the Veteran's wife and son also indicate that 
the Veteran had always had hearing and ear problems as long 
as they can remember, which they believed was due to service, 
as the Veteran was always truthful and had told them his ear 
problems were the result of his military service.  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
Eustachian tube dysfunction of the left ear was related to 
his service, wherein his active service aggravated his left 
ear problems from a mastoid surgery in 1963.  He also 
reported in a September 2003 RO hearing that his left ear was 
found to be asymptomatic upon entry into service, he was 
treated for problems with the left ear during active service 
and he has had continual symptoms ever since his active 
service.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, contributes to a more complete picture of the 
circumstances surrounding the origin of the Veteran's 
Eustachian tube dysfunction of the left ear and relates to an 
unestablished fact regarding a possible aggravation in 
service and continuity of symptomatology since service that 
is necessary to substantiate the Veteran's claim for service 
connection for Eustachian tube dysfunction of the left ear.  
The new and material evidence relevant to reopening the 
Veteran's claim for service connection includes the Veteran's 
statements and testimony regarding an aggravation in service 
and continuity of symptoms following active service, private 
and VA medical records demonstrating treatment for left ear 
problems including a Eustachian tube dysfunction following 
service and the private medical opinions indicating a 
possible aggravation of the Veteran's Eustachian tube 
dysfunction of the left ear during active service.  The newly 
received evidence bears directly and substantially upon the 
specific matter under consideration, is not considered 
cumulative or redundant of the evidence of record at the time 
of the final September 1981 RO decision, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
Eustachian tube dysfunction of the left ear.  Therefore, the 
Veteran's claim for service connection for a Eustachian tube 
dysfunction of the left ear is reopened.  See 38 C.F.R. 
§ 3.156(a).

2.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran contends that his current acquired psychiatric 
disorder, to include anxiety and depression, is related to 
his active military service.  Lay statements submitted by the 
Veteran's friends and family all report that the Veteran had 
no psychological problems or a mental condition from the time 
he was a child until entering active service, after which, he 
displayed problems with maintaining jobs and relationships, 
discipline problems, negativity and depression which were 
caused by his active service.

SSA records from June 2007 reflect that a fully favorable 
decision was issued to the Veteran, wherein SSA determined 
that the Veteran's severe impairments included anxiety and 
depression and that his mental impairments resulted in 
functional limitations that were mild in activates of daily 
living and marked in social functioning and concentration, 
persistence or pace.  

Service treatment reports reflect that no psychiatric 
problems were noted or reported upon entry into active 
service, however, the Veteran was treated for severe 
depression in March 1979 as well as feelings of depression, 
hating his job and wanting to get out of the Air Force in 
March 1979.  The Veteran was diagnosed with immature 
personality and recommended for separation in June 1979.  The 
separation examination and Report of Medical History at 
separation both reflect a diagnosis of immature personality.  

Service personnel records reflect that the Veteran was 
assessed twice in Airman Performance Reports.  An Airman 
Performance Report from March 1979 did not reflect any 
possible psychological problems with the Veteran and it was 
noted that he showed potential to become an exceptional asset 
to the Air Force Rocket Propulsion Laboratory and the Air 
Force.  An August 1979 report however, noted that while the 
Veteran was technically inclined and demonstrated job 
capability, his career development performance was 
substandard as he failed his End of Course Examination twice 
and his behavior towards adapting and accepting the Air Force 
lifestyle, mission, responsibility and regimentation was a 
detriment to his present organization.  In addition this 
report noted that the Veteran's performance had deteriorated, 
he displayed no interest or intent to take an active role in 
the community and he lacked initiative and drive.

In a December 2002 VA examination, the Veteran was diagnosed 
with obsessive compulsive disorder.  A subsequent VA 
examination was conducted in December 2002 by a board of two 
medical physicians, wherein the Veteran was initially 
diagnosed with malingering based on a comprehensive review of 
his medical records and a mental status examination.  The 
physicians explained that this diagnosis did not intend to 
deny the Veteran had experienced anxiety and depressive 
symptoms, however, it was the impression of the examiner that 
those symptoms were related to external events, specifically 
when the Veteran was trying to obtain medical or 
psychological attention.  A subsequent December 2002 addendum 
to the VA examination, indicated that psychological testing 
confirmed the diagnosis of obsessive compulsive disorder and 
the physician noted that obsessive compulsive disorder was, 
and continued to be, his diagnosis of the Veteran's mental 
disorder.

In a February 2003 addendum one of the examiners from the 
December 2002 VA examination opined that he was unable to say 
that it was as likely as not that the diagnosed obsessive 
compulsive disorder had its onset in service.

Private medical records from June 1985 to June 2006 and VA 
outpatient treatment reports from February 1999 to October 
2003 reflect the Veteran was variously treated for and 
diagnosed with depression, anxiety, generalized anxiety 
disorder, major depression with anxiety, situational 
depression, recurrent major depression, obsessive compulsive 
disorder, dysthymia, dependent personality disorder, post 
traumatic stress disorder (PTSD), personality disorder, 
anxiety/dysthymia, generalized anxiety traits and recurrent 
major depression with ongoing numerous anxiety features.  
Depression and anxiety have also been characterized as 
depressive disorder, anxiety disorder, depression not 
otherwise specified, anxiety not otherwise specified, chronic 
and stable anxiety and chronic anxiety disorder.  These 
records also reflect that a mental disorder was treated as 
early as November 1985 following his active service, when the 
Veteran was treated for depression.  Private medical records 
reflect, the Veteran was partially hospitalized for 
psychiatric problems in March 1996.  

The medical evidence of record also includes several opinions 
from VA and private physicians regarding the etiology of the 
Veteran's psychiatric disability.  An August 2002 opinion by 
the Veteran's treating physician at the VA reported that the 
Veteran did not begin his military service with depression or 
anxiety, however, depression and anxiety subsequently 
developed and he was labeled with immature personality, 
although there was no documentation of a personality 
disorder.  She also noted that there was clear documentation 
of depression and anxiety which were characterized by 
decreased energy, motivation, interest and the ability to 
function.

In a November 2003 private medical opinion, which appears to 
be based on a review of some of the Veteran's treatment 
records and the December 2002 VA examination, the physician 
reported that the Veteran met the criteria for panic 
agoraphobia and major depression and that a good case could 
be made for the Veteran having obsessive compulsive disorder, 
which was not present prior to his active service.  The 
private physician also disagreed with the diagnosis of 
malingering in the December 2002 VA examination and agreed 
with the Veteran's treating physician at the VA that the 
disabilities were centered around affect, anxiety and major 
depression with obsessive compulsive disorder.  She also 
stated that the major factors for her rationale included that 
the Veteran was not like that before his active service, he 
had continual symptoms ever since then and that the diagnosis 
of malingering was actually the Veteran's obsessive worry 
about his health which was consistent with obsessive 
compulsive disorder.  

An April 2009 medical opinion from the Veteran's treating 
physician at the VA stated that the Veteran's current mental 
health condition was more likely than not caused or 
aggravated by his military service.  

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's acquired 
psychiatric disorder, to include anxiety and depression, is 
related to his active military service.  The service 
treatment reports demonstrate that the Veteran sought 
treatment for severe depression and complaints of being 
depressed and was later diagnosed in service with immature 
personality.  The post service objective medical evidence of 
record reflects the Veteran is currently diagnosed with 
depression and anxiety.  In addition, the medical evidence of 
record reflects that the Veteran has been treated for an 
acquired psychiatric disability since November 1985.  
Finally, there are two opinions by both the Veteran's private 
and VA physicians linking his psychiatric disability, to 
include anxiety and depression, to service.  In this regard, 
the Board notes that while the February 2003 addendum by the 
VA examiner reported that he was unable to say that it was as 
likely as not that the diagnosed obsessive compulsive 
disorder had its onset in service, this opinion ultimately 
makes no determination as to whether there was or was not a 
relationship to service and as such, constitutes a lack of 
evidence rather than evidence in favor of or against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Therefore, the Board finds that the 
preponderance of the evidence is in favor of the claim.  As 
the criteria for service connection for an acquired 
psychiatric disorder, to include anxiety and depression have 
been met, this claim is granted.


ORDER

New and material evidence having been received, service 
connection for a Eustachian tube dysfunction of the left ear 
is reopened, and is granted to this extent only.

Service connection for an acquired psychiatric disorder, 
including depression and anxiety is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for a Eustachian tube dysfunction of the 
left ear.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

As discussed above, in statements and testimony presented 
throughout the duration of the appeal, the Veteran has 
maintained that his current Eustachian tube dysfunction of 
the left ear was related to his service, wherein his active 
service aggravated his left ear problems from a mastoid 
surgery in 1963.  He also reported in a September 2003 RO 
hearing that his left ear was found to be asymptomatic upon 
entry into service, he was treated for problems with the left 
ear during active service and he has had continual symptoms 
ever since his active service.

Service treatment reports reflect that the Veteran reported 
having a mastoidectomy upon entry into service and in a 
January 1979 Report of Medical History.  He also reported 
having ear infections from 1963 to 1969 in a January 1979 
Asthma and Hay Fever Consult.  Service treatment reports also 
reflect the Veteran was treated for left ear problems 
including earaches, upper respiratory infections with 
Eustachian involvement, left ear plugged, fullness in both 
ears, tympanic membranes retracted bilaterally and Eustachian 
tube dysfunction.  Upon separation from service, the Veteran 
reported ear, nose and throat trouble.  

A January 1980 VA examination report noted a history of ear 
problems and provided a provisional diagnosis questioning an 
atypical abscess in the left ear, maxillary sinusitis and 
draining of the left ear.  Allergies and hearing loss were 
also diagnosed without question.  A March 1981 VA examination 
noted the Veteran had numerous complaints relating to the 
ears and the impression noted that no etiologic reason was 
found for any of the Veteran's complaints as the examination 
was within normal limits.  VA examinations from May 1990, 
March 1998 and November 2000 all reflect no findings of a 
Eustachian tube dysfunction and no left ear problem was 
diagnosed.  

As noted above, private medical records from June 1985 to 
June 2006 and VA outpatient treatment reports from August 
1980, June 1981 to July 1981 and from February 1999 to 
October 2003 reflect the Veteran was variously treated for 
and diagnosed with left Eustachian tube dysfunction (also 
characterized as chronic), probable Eustachian tube 
dysfunction with ceruminosis left EAC status post left-sided 
mastoidectomy as a child, Eustachian tube fullness, left ear 
off balance, status left post mastoid surgery as a child, 
recurrent blockages of the ears, tinnitus, asymmetrical 
hearing loss and a slight disequilibrium.  A VA outpatient 
treatment reports from June 1981 reflects that the Veteran 
complained that his left ear was blocked on and off for the 
past three years with pain at the back of the ear.  In a 
January 1991 private medical record, the Veteran reported 
having a left mastoidectomy when he was in the third grade 
and has had problems with feeling of plugging in his ears for 
the past 12 years.  An April 2002 CT scan noted evidence of 
an old left mastoidectomy and no evidence of active 
inflammatory change in the mastoid or inner ear cavities of 
either ear.  

A private medical opinion from January 2003 indicates that it 
was more likely than not that the Veteran's ear complaints in 
the left ear were related to several causes including 
allergic rhinitis leading to Eustachian tube dysfunction, 
among other problems.  A May 2003 private medical report 
indicated that as the Veteran's rhinitis and sinusitis 
developed while in the military, it was as likely as not that 
rhinitis and sinusitis symptoms developed because the Veteran 
was in the military and were exacerbated by the military.  
Thus, while these opinions do not specifically report the 
Veteran's injury was aggravated by his active service, taken 
in conjunction, they indicate a possible aggravation of the 
Veteran's current Eustachian tube dysfunction by his active 
service.

As there is evidence of a left ear condition existing prior 
to active service, namely status-post mastoidectomy in 1963 
and past ear infections, treatment on several occasions for 
left ear problems including left Eustachian tube dysfunction, 
medical evidence of record of a continuity of symptoms since 
active service, treatment for a current Eustachian tube 
dysfunction of the left ear and private medical opinions 
indicating a possible aggravation of the Veteran's left ear 
condition which preexisted his active service, a VA 
examination is necessary to obtain an opinion as to whether 
the Veteran's current Eustachian tube dysfunction of the left 
ear, was aggravated by his active service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA otolaryngology (ear, nose and 
throat (ENT)) examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
Eustachian tube dysfunction of the left 
ear.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination, to 
include a review of the service treatment 
reports, the above mentioned private 
medical opinions and a copy of this 
remand.  All tests deemed necessary should 
be conducted.  The examiner should provide 
a diagnosis for any hearing loss 
disabilities found.  The examiner should 
also express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that any currently 
diagnosed Eustachian tube dysfunction of 
the left ear was aggravated by the 
Veteran's active service.  A complete 
rationale for any opinions should be 
provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


